PER CURIAM.
We reverse that portion of the trial court’s order of February 24, 1987, which enjoined the appellant from transferring any of the assets of either of the parties. We do so because no pleadings or notice were provided appellant indicating that such an injunction would be considered at the hearing scheduled on his motion to modify the temporary support order. Our reversal is without prejudice to the trial court to consider the injunction or other issues, upon proper notice and hearing.
ANSTEAD, DELL and STONE, JJ., concur.